Citation Nr: 1706942	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for residual scar of the left chest, status-post left lung wedge resection.

2.  Entitlement to a compensable initial rating for esophageal stenosis with hiatal hernia.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1988 to August 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board acknowledges that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue on appeal render him unable to secure or follow a substantially gainful occupation.  The Board therefore concludes that a claim for a TDIU has not been raised as part of the increased-rating issues on appeal.

The Board remanded these matters in August 2013.  This case is currently under the jurisdiction of the VA RO in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  Throughout the relevant rating period, the Veteran's service-connected residual scar of the left chest has measured 25 centimeters and has been painful, but not deep or unstable, and not productive of any other limitation of function or effect.

2.  Throughout the relevant rating period, the Veteran's esophageal stenosis with hiatal hernia has been productive of dysphagia, pyrosis, and regurgitation, but not of considerable or severe impairment of health.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 10 percent, and no higher, for residual scar of the left chest, status-post left lung wedge resection, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7801 through 7805 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 (2007).

2.  The criteria for entitlement to an initial rating of 10 percent, and no higher, for esophageal stenosis with hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeals for compensable initial ratings for the service-connected residual scar of the left chest and esophageal stenosis with hiatal hernia arise from his disagreement with the initial ratings awarded following the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in June 2011.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning compensable initial ratings for the disabilities at issue on appeal.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Medical records and lay statements submitted by the Veteran are also of record.  The Veteran was provided a VA examination in June 2008.  The examiner reviewed the record and examined the Veteran.  He considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In its August 2013 remand, the Board found that the record reflected a possible increase in the severity of the Veteran's service-connected residual scar of the left chest and esophageal stenosis with hiatal hernia.  Therefore, the Board directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran additional VA examinations to determine the current severity of those disabilities.  On remand, the AOJ sent the Veteran a letter informing him that an examination had been requested on his behalf.  The Veteran did not respond to that letter, did not appear for the scheduled examination, and has not provided a statement reflecting good cause for not appearing for the examination.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Claimants have an obligation to assist in the adjudication of their claim, see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and individuals for whom examinations have been authorized and scheduled are required to report for same, see 38 C.F.R. § 3.326.  In view of the foregoing, the Board concludes that good cause has not been shown as to why the Veteran did not attend the VA examination scheduled following the August 2013 Board remand.  Therefore, under 38 C.F.R. § 3.655, the Board is required to decide the appeal based on the evidence of record.

There is no indication in the record that any additional evidence, relevant to the appeal adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in August 2013.  The August 2013 Board remand directed the AOJ to take appropriate action to associate any recent treatment records with the record, schedule the Veteran for VA examinations to ascertain the current severity of his service-connected residual scar of the left chest and esophageal stenosis with hiatal hernia, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the August 2013 Board remand, the AOJ sent the Veteran a letter in June 2015 informing him that a VA examination had been requested in relation to his appeal and requesting that he provide information for any medical care providers who treated him for the residual scar of the left chest and esophageal stenosis with hiatal hernia.  The Veteran did not respond to the letter and did not appear for the scheduled VA examination.  Therefore, the AOJ readjudicated the appeal in a January 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the August 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Analysis - Residual Scar of the Left Chest

The Veteran seeks a compensable initial rating for residual scar of the left chest, status-post left lung wedge resection.  The Veteran's service-connected residual scar of the left chest has been rated as noncompensable since September 1, 2008, the day following his separation from active service.  The applicable rating period is from September 1, 2008, the effective date for the award of service connection for residual scar of the left chest, status-post left lung wedge resection, through the present.  See 38 C.F.R. § 3.400.

The Veteran contends that he is entitled to a compensable rating because his service-connected scar is painful.  See Correspondence from the Veteran, received in September 2009.  A review of the service treatment records reveals that the Veteran reported that the scar is painful.  For example, an October 1993 record documents the Veteran's complaint of pain in his residual scar and includes an impression of residual scar tissue pain.  An April 1995 record notes "Pain on scar."  An April 2008 note reflects the Veteran's complaint that "the residual scar is extremely painful after repeated movements."  The Veteran is competent to report symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds the Veteran to be credible in that regard as his assertion that his residual scar is painful is supported by contemporaneous records.  The Board recognizes that the June 2008 VA examiner stated that the scar was "non-tender but numb on palpation" and that "No painful, tender, restrictive, or disfigured scars were noted."  However, the Veteran has explained that the scar tends to become painful with repetitive movements of the left arm.  This statement is supported by the April 2008 service treatment record and offers a reasonable explanation for why the Veteran's scar was not painful at the time of the June 2008 VA examination.  Therefore, the Board does not consider the VA examiner's statements to be prejudicial to the Veteran's assertion that his residual scar is painful.  Accordingly, the Board affords probative value to the Veteran's assertions that his service-connected residual scar is painful and finds that, throughout the rating period, the Veteran's service-connected residual scar of the left chest has been painful.

Scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.  The Board observes that, during the pendency of the Veteran's appeal, the regulations pertaining to ratings for scars not of the head, face, or neck were revised.  The revised regulations apply to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54712 (September 23, 2008).  The present appeal arises from a claim the Veteran filed in April 2008.  Although the Veteran did not specifically request review under the revised criteria, the Board has an obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes a Veteran's benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  The revised diagnostic criteria are potentially applicable for purposes of establishing an appropriate rating from October 23, 2008, onward, and the Board will determine whether a higher benefit may be awarded under either set of criteria for that period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under both the regulations in effect prior to October 23, 2008, and those in effect therefrom, a single superficial, painful scar warrants a 10 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  As the Veteran had a single superficial, painful scar throughout the relevant rating period, the Board finds that he was entitled to an initial rating of 10 percent for residual scar of the left chest, status-post left lung wedge resection, under Diagnostic Code 7804 for the entire rating period on appeal.

The Board further finds that the Veteran was not entitled to additional or higher ratings under any of the other diagnostic codes relating to scars not of the head, face, or neck.  Specifically, the June 2008 VA examiner noted the length of the scar to be 25 centimeters.  The examiner further noted that the scar was not keloid, restrictive, adherent to underlying tissue, or disfiguring.  According to the examiner, the Veteran's skin is healthy in appearance and texture.  Thus, the record reflects that the Veteran's service-connected residual scar measures 25 centimeters, is not deep or unstable, and is not productive of any limitation of function or other effects aside from pain.  Accordingly, the Board finds that Diagnostic Code 7801 is not for application in this case because the evidence does not reflect that the Veteran's service-connected residual scar was deep or caused limited motion.  Rather, the June 2008 VA examiner noted the scar not to be restrictive or adherent to underlying tissue.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2007); 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2016) (A deep scar is one associated with underlying soft tissue damage).  Diagnostic Code 7802 is not for application in this case because the evidence does not reflect that the Veteran's service-connected residual scar had an area of 929 square centimeters or greater.  Diagnostic Code 7803, which was removed from the regulations with the revisions made effective October 23, 2008, is not for application because the evidence does not reflect that the Veteran's service-connected residual scar was unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2007) (An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  Diagnostic Code 7805 is not for application because the evidence does not reflect that the Veteran's service-connected residual scar caused any limitation of function or other effects not considered under Diagnostic Codes 7801 through 7804.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  An extra-schedular disability rating is assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See, e.g., Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, the evidence does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected residual scar with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  The record reflects that the Veteran's service-connected residual scar is painful.  Such symptomatology is expressly contemplated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Thus, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current rating.  As such, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board therefore finds that the criteria for an initial rating of 10 percent, and no higher, for the Veteran's residual scar of the left chest, status-post left lung wedge resection, have been met throughout the relevant rating period.  Accordingly, there is no basis for staged rating of the Veteran's service-connected residual scar pursuant to Fenderson, 12 Vet. App. at 126-27.  To the extent that the Veteran seeks an initial rating higher than or in addition to that granted herein for the service-connected residual scar, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis - Esophageal Stenosis with Hiatal Hernia

The Veteran seeks a compensable initial rating for esophageal stenosis with hiatal hernia.  The Veteran's esophageal stenosis with hiatal hernia has been rated as noncompensable since September 1, 2008, the day following his separation from active service.  The applicable rating period is from September 1, 2008, the effective date for the award of service connection for esophageal stenosis with hiatal hernia, through the present.  See 38 C.F.R. § 3.400.

The Veteran's esophageal stenosis with hiatal hernia is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).  Under Diagnostic Code 7346, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity.

The record reflects that the Veteran's esophageal stenosis with hiatal hernia has been productive of dysphagia, pyrosis, and regurgitation, but not of considerable or severe impairment of health.  Specifically, an April 2008 service treatment record reflects the Veteran's complaints of problems eating vegetables, bread, and pork chops.  A June 2008 record reflects the Veteran's report of a history of intermittent solid and liquid dysphagia for 10 years with obstructive symptoms.  He attempts to clear the obstructive symptoms with water, which he typically vomits.  In addition, he has heartburn-like pain two to three times per year, which he manages with over-the-counter products.  At the June 2008 VA examination, the Veteran reported dysphagia of both liquids and solids.  He further reported that he has heartburn two to three times per year; has difficulty swallowing up to twice per month; and regurgitates water.  The Veteran stated that esophageal dilation was once considered as a treatment option, but had not been done.  The examiner noted that the Veteran has no other significant functional limitations from the esophageal stenosis with hiatal hernia.  Thus, the service treatment records and the June 2008 VA examination report reflect symptoms of dysphagia, pyrosis, and regurgitation.  However, the Board does not consider the symptoms to be of considerable or severe impairment of health.  Specifically, the record shows that the symptoms are intermittent, with heartburn occurring two to three times per year and difficulty swallowing up to two times per month.  The record does not reflect that the Veteran has required more than conservative treatment for the condition.  He uses over-the-counter products to treat the symptoms related to the condition.

Under Diagnostic Code 7346, a hiatal hernia productive of dysphagia, pyrosis, and regurgitation, but not of considerable or severe impairment of health, warrants a 10 percent rating.  Accordingly, the Board finds that the Veteran was entitled to an initial rating of 10 percent for esophageal stenosis with hiatal hernia, under Diagnostic Code 7346 for the entire rating period on appeal.

The Board further finds that the Veteran was not entitled to additional or higher ratings under any of the other diagnostic codes relating to the digestive symptoms.  Specifically, the record reflects that the Veteran has reported obstructive symptoms relating to his esophageal stenosis with hiatal hernia.  Under 38 C.F.R. § 4.114, Diagnostic Code 7203, a 30 percent rating is assigned for moderate stricture of the esophagus, and higher ratings are assigned for more severe stricture of the esophagus.  The Board finds that the record reflects that any stricture of the esophagus the Veteran may have did not rise to the level of "moderate" at any time during the relevant rating period.  Specifically, the record shows that the Veteran has difficulty swallowing up to two times per month.  He has specified to his treatment providers that the difficulty is in relation to eating vegetables, bread, and pork chops.  The Board does not consider such symptoms, in terms of frequency and severity, to rise to the level of moderate.  Therefore, the Board concludes that the Veteran is not entitled to a higher or additional rating under Diagnostic Code 7203.  The Board further finds that none of the other diagnostic codes relating to the digestive system are for application in rating the Veteran's esophageal stenosis with hiatal hernia.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  In this case, the evidence does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's esophageal stenosis with hiatal hernia with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the record reflects that the Veteran's esophageal stenosis with hiatal hernia is productive of dysphagia up to two times per month, pyrosis two to three times per year, and regurgitation.  Such symptomatology is expressly contemplated under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Thus, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current rating.  As such, referral for extra-schedular consideration is not warranted.  See Thun, 22 Vet. App. 111.

The Board therefore finds that the criteria for an initial rating of 10 percent, and no higher, for the Veteran's esophageal stenosis with hiatal hernia have been met throughout the relevant rating period.  Accordingly, there is no basis for staged rating of the Veteran's esophageal stenosis with hiatal hernia pursuant to Fenderson, 12 Vet. App. at 126-27.  To the extent that the Veteran seeks an initial rating higher than or in addition to that granted herein for the esophageal stenosis with hiatal hernia, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Other Extra-Schedular Considerations

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings for the individual conditions fail to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating of 10 percent, and no higher, for residual scar of the left chest, status-post left lung wedge resection, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating of 10 percent, and no higher, for esophageal stenosis with hiatal hernia is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


